Citation Nr: 1613077	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-33 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a prostatectomy due to prostate cancer.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), as secondary to residuals of a prostatectomy due to prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his sister, and his brother


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2007, the Veteran filed a claim seeking compensation under 38 C.F.R. § 1151 for residuals of prostate surgery and postoperative care.  The Veteran alleged that VA's improper care during his surgery and postoperative care resulted in his need to use a catheter to urinate.

The Veteran underwent a radical retropubic prostatectomy at the Durham VA Medical Center (VAMC) on February 28, 2007.  On March 2, 2007, he presented with clot retention and substantial hematoma, indicating postoperative bleeding outside the bladder.  The Veteran's previous incision was reopened and he underwent an exploratory laparotomy and revision of bladder neck anastomosis due to the postoperative bleeding, which was thought to be coagulopathy secondary to liver dysfunction due to alcohol use and vitamin deficiency.  In May 2007, he underwent two dilations following an inability to void - the first dilation was performed at the Fayetteville VAMC, in which a Foley catheter was inserted, and the second dilation was conducted at the Durham VAMC.  On June 8, 2007, the Veteran was taken to the Fayetteville VAMC emergency room due to pericatheter bleeding (hematuria).  His catheter was removed and he was transferred to the Durham VAMC via ambulance on June 9, 2007, for urological evaluation.  The Durham VAMC inserted a new catheter and admitted the Veteran for observation.  

Although the records for the Veteran's February 2007 and subsequent surgeries are of record, the informed consent for the February 2007 surgery is not associated with the claims file.  This is relevant, as the Veteran's representative argues that the Veteran did not agree to become involved in a high risk situation in terms of increasing the possibility of bladder neck contracture and compromised urinary control.  Accordingly, the RO should obtain and associate with the claims file the Veteran's informed consent for the February 2007 surgery, the March 2007 surgery, the May 2007 dilations, and the June 2007 catheter placements.

Additionally, the evidence reflects that the Veteran underwent a laser bladder neck incision surgery in June 2008 at Cape Fear Hospital.  Although the claims file reflects some treatment records from Cape Fear Hospital, they are all dated in the 1990's.  As the June 2008 private treatment records from Cape Fear Hospital may contain information relevant to the Veteran's claim, the RO should attempt to obtain those records.

Although the Veteran failed to appear for the VA examination which was scheduled in connection with the Board's April 2013 Remand, the RO should afford him another opportunity to appear for the examination or obtain a VA medical opinion.  Accordingly, the RO should provide the Veteran with a VA examination to assess the current nature of the claimed disability resulting from his 2007 surgeries.  The examiner should provide an opinion as to whether the Veteran has additional disability due to any of the surgeries conducted by VA in 2007 and if so, whether such additional disability was due to the carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing the surgical treatment and postoperative care; or from an event not reasonably foreseeable.  If the Veteran is unable or unwilling to appear for such an examination, the RO should obtain the requested VA medical opinion without an examination from a VA physician at an institution other than the VA Medical Centers in Durham and Fayetteville.

The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is inextricably intertwined with his claim for compensation under 38 U.S.C.A. § 1151, as the Veteran alleges that his psychiatric disability was caused or aggravated by the additional disability caused by his February 2007 prostate surgery and postoperative treatment.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the signed informed consent for the February 2007 prostatectomy and all subsequent surgeries conducted at the VAMCs in Durham and Fayetteville in 2007, and associate them with the claims file.

2.  After obtaining all required authorizations, obtain the Veteran's private treatment records from Cape Fear Hospital pertaining to a June 2008 laser bladder neck incision surgery.  All actions to obtain these records should be documented in the claims file.  The RO must make two attempts to obtain the private treatment records, or make a finding that further requests would be futile.  If no records are obtained, the RO must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts to obtain them, and (3) inform him that the claim will be rated based on the evidence of record but that the claim may be readjudicated if the records are later submitted.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical doctor at an institution other than the VA Medical Center in Durham or Fayetteville to determine whether additional disability currently exists that was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA.  The examiner should review the entire claims file and provide opinions regarding the following questions:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has additional disability due to surgery performed by VA in 2007 or as a result of any postoperative care rendered by VA?

(b) If so, is the additional disability: (1) due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing the surgical treatment and postoperative care; or (2) from an event not reasonably foreseeable?

The physician should adequately summarize the relevant history and clinical findings, and provide a detailed supporting rationale for all opinions expressed.  If the Veteran is unwilling or unable to attend the requested examination, the RO should obtain a VA medical opinion addressing the above-stated questions from a VA physician not affiliated with the VAMCs in Durham or Fayetteville.

4.  Following the completion of the above, the RO should readjudicate the claims on appeal.  If any claim remains denied, send both the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




